 In the Matter of NEW ENGLAND TELEPHONE AND TELEGRAPH COMPANY,EMPLOYERandNEW ENGLAND FEDERATION Or TELEPHONE OPERA-TORS, PETITIONERCase No. 1-RC-1330.Decided June 29, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert E. Greene, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner, the recognized bargaining representative of oper-ating and clerical employees in the central offices of the Employer'straffic department since 1948, seeks herein formal certification by theBoard as their; exclusive bargaining representative within the meaningof Section 9 (a) of the Act.,Communication `Yorkers of America,CIO, the Intervenor herein, contends that, notwithstanding the historyof collective bargaining limited to these employees in the central offices,the appropriate unit for these employees should embrace operatingand clerical employees in the entire traffic department, including thecentral offices and the district, division, and general offices.'The Em-ployer takes the position that either unit is appropriate.iThe Petitionerpresently represents these employees under a currentcontractnot urgedherein as a bar.2The Petitionerconcedesthat the departmental unit urged by the Intervenoris an appro-priate unit for bargaining,and desires certification in this larger unitif the Boardrejectsits contentionfor the narrower unit covered by the Petitioner's currentcontract.90 NLRB No. 102.639 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer with its general. office and place of business at Boston;Massachusetts, is engaged in the business of transmitting and receivinglocal and long distance telephone messages throughout the States, ofMassachusetts, Maine, New Hampshire, Vermont, and Rhode Island.The Employer operates 320 exchange offices and 185 agency exchangeoffices.Like lnost.telepholle companies, the Employer generally divides itsoperations into four system-wide departments: (1) The plant depart-ment, which installs and maintains the Employer's telephonic equip-ment; (2). ;thethe. trdepartment, which operates that equipment;(3) the commercial department, which handles the Employer's busi-ness relations with, the public, including the collection of bills; and(4) the accounting department, which handles the Employer's pay-rolls, disbursements, and billing.3Employees in the traffic depart-ment are primarily involved in this proceeding.The Employer's basic organizational unit is the central office.Atthe time of the hearing, the Employer had approximately 290 centraloffices with more than 15,000 employees.The Employer's centraloffices are integrated within about 27 administrative districts, andthese, in turn, are concentrated within approximately 7 administra-tive divisions.The Employer's general office is located at Boston.Thus, the'Employer within its traffic departmei'it maintains districtand division offices and a general office, coordinating its basic centraloffices.The central office unit, proposed by the Petitioner on the groundof its past bargaining history, corresponds to no administrativedivision of the Employer's operations. and constitutes but the largestsector of the traffic department of which it forms the base.Onnumerous occasions, the Board has considered and rejected as inap-propriate for employees in this industry, proposed units smaller inscope than a system-wide departmental unit. It has, on the otherhand, held to be appropriate system-wide or multidepartment-wideunits, even in the face of a contrary bargaining history; and whensuch contrary bargaining history has, at least in part, been the resultof prior Board determination.4 These broader unit findings have beenpredicated upon the highly integrated and interdependent nature ofpublic utility operations, the centralized control of major policies-re-lating to labor relations, and the public interest involved.The fac-tors which the Board found to be controlling in earlier cases are pies-ent and controlling in this case.We therefore find that operating°The Employer also maintains certain smaller, specialized departments, such as the legaldepartment, the financial department, and the personnel department.4 Southwestern Associated Telephone, Company and Prescott Arkansas Telephone Carporation,76 NLRB 1105, 1109-1112. NEW ENGLAND TELEPHONE. AND TELEGRAPH COMPANY 641and clerical employees in the Employer's traffic department, includingthe central, district, division, and general offices, constitute an appro-priate unit for the purposes of collective bargaining.'Categories Included and ExcludedThe parties agree that employees in the categories listed in Ap-pendix A, attached hereto, should be included in the appropriateunit.The parties further agree that employees and supervisors inthe categories listed in Appendix B, attached hereto, should be ex-cluded from the appropriate unit.On the following categories, theparties reached no agreement.(1) Agents and employees at agency exchanges; employees on agencyleaves of absencesAgents and employees at agency exchanges operate the Employer's185 agency exchanges as an integral part of its communication service,.under separate but standardized contracts between the agents and theEmployer, and on premises owned or leased either by the agents orby the Employer .6 . They do, in agency exchanges, the same work asdo those who are admittedly employees of the Employer at the so-called company-operated exchanges, who, the parties agree, fall withinthe unit.The Employer would exclude, and the Intervenor include,these categories.The Petitioner takes no position.A typical agency agreement provides, among other things, that.in return for a specified weekly payment made in arrears, the agentagrees-: (1)To .furnish all necessary light, heat, and water; (2) toprovide the necessary operators and to keep such records as the Em-ployer requires ; (3) to keep the exchange in continuous operation ;(4) to furnish service conforming to the Employer's standards; (5)to receive payment of bills for telephone service, promptly depositcollections. to the Employer's account, in a bank designated by theEmployer, remit collections to the Employer, take applications fortelephone service, and perform such other incidental commercialtransactions as the Employer may require.The agreement is.for aterm of 30 days from its effective date, "and thereafter' until termi-nated by thirty (30) days' notice in writing from either party to theother."The Employer, however, under the terms of the agreement,5 The Chesapeake and Potomac Telephone Company of Virginia,82 NLRB 810, andcases cited therein..IThe Employer uses two types of contracts : One for company-owned or -leased propertyand the other for agent-owned or -leased property. In all essentials, the contracts aresubstantially the same.903847-51-vol. 90-42 642DECISIONSOF NATIONALLABOR RELATIONS BOARDspecifically reserves to itself the right to terminate .the agrremeiit, ifthe agent violates any,of its terms, by giving 1 day's written notice tothe agent. In this event, the Employer may operate the switchboardfor a period of 30 days at all hours and without hindrance by theagent.Although the topics are not the subject of treatment in the agencyagreements,the Employer,as a matter of practice, pays social securitytaxes on the agents and any other workers at the agencies, withholdsFederal income taxes with respect both to the agents and such otherworkers, deducts the amounts of these taxes from the amounts due theagents under the contracts, and pays the premiums on policies ofWorkmen's Compensation Insurance, insuring the agents and coveringother agency workers.Employees on agency leaves of absence, approximately 29 in number,differ from other workers at agency exchanges in that they formerlyworked at company-operated offices, and now work either as (1) agentsor (2) employees at agency exchanges.The Employer would exclude,and the Intervenor include, employees on agency leaves of absence.The Petitioner takes no position.The employees on agency leaves ofabsence from company-operated offices remain eligible for retirementunder the Employer's pension plan and continue to accumulate sen-iority under that plan, although they are working at the agency ex-changes and no longer in so-called company-operated offices.Whenemployees on agency leaves of absence retire, their periods of serviceat company-operated offices and their periods of service at agencyexchanges are used in computing their pensions.' Employees on agencyleaves of absence generally do the same kind of work as employees atcompany-operated exchanges and agents and employees at agencyexchanges.The Employer contends that the agents, including those on agencyleaves of absence, should be excluded from the unit as, in its view, theyare independent contractors who under the Act are not included in thecategory of "employee." The record before us, in our opinion, demon-strates the existence of an employment relationship rather than that ofindependent contractor. In particular we are persuaded by (1) theclose similarity of and interrelationship between the functions per-formed by the employees at agency exchanges and those performedby employees at the company-operated exchanges; (2) the continuingcharacter of the functions performed by the agent; (3) the fact thatsome of the agents and employees at agency offices are recruited fromemployees of company-operated exchanges performing the same func-tions; (4) the fact that the agents are paid on a fixed weekly basis,thus subjecting the Employer, rather than the agents, to risk of.loss; NEW ENGLAND TELEPHONE AND TELEGRAPH COMPANY 643^(5) the fact that the Employer, and.not the agent, takes the responsi-bility for the collection of bad debts in the agency territory; (6) thefact that the Employer controls the work premises at some of theexchanges; (7) the fact that the Employer retains control over theagent's delegation of supervision over the agency switchboard; (8) thefact that the Employer possesses the power to terminate the relation-ship on short notice and, in some instances, with the immediate rightof entry upon the premises and operation of the exchange by the Em-ployer; (9) the fact that the Employer credits the service of those:agents and employees who formerly worked at company-operatedexchanges toward their retirement pensions as employees of the Em-ployer; and (10) the fact that, with respect to all agency exchange'employees, the Employer, rather than the agent, performs the usualemployer functions of paying social security taxes, withholding Fed-eral income taxes, and paying the premiums on policies of Workmen'sCompensation Insurance.No one of these elements standing alone isdeterminative.Taken together, however, they persuade us that therelationship involved falls short of what has been considered to con-:stitute a.n independent contractor.We find therefore that an employ-lnent relationship exists between the agents and the Employer.?We:shall however exclude as supervisors from the unit those agents whohave operators working under them. Because the agents are not inde-pendent contractors, we find that the operators at agency exchanges.are employees of the Employer and we shall also include them in theunit.We shall also include in the unit employees on agency leaves ofabsence.Q(2)Disputed statusChief clerks in the larger central of ees:The Employer would ex-elude, and the Intervenor include, chief clerks in the larger centraloffices.The Petitioner takes no position.These chief clerks were notwithin the contract unit for central office employees.There are 157 See,e.g.,Del Rio & Winter Garden Telephone Company,85 NLRB 199;San MarcosTelephone Company,81 NLRB 314.Southwestern Associated Telephone Company,76 NLRB 1105,relied on by the Employer,is distinguishable on its facts from the instant case.Thus, for example, in theSouth-westerncase,unlike here, the written contracts specifically provided that the agentswere to act as independent contractors;agents were not, as here, recruited from employeesperforming similar services at company-operated exchanges ; as stressed by the Board, theagents were not paid a fixed weekly sum as in the instant case,but were paid accordingto a schedule based upon the amount of revenue collected by the agent and the number oftelephones and stations serviced by the exchange; unlike here, agents were required toperform at their own expense all work involved in the making and accepting of contractorders and the collection of revenues resulting therefrom;the Employer took no responsi-bility for the collection of bad debts in the agency territory ; the Employer imposed norestrictions on the right of the agent to delegate his power of supervision;and no retire-ment pensions were paid to any of the agents for services performed in the agencyexchanges. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDchief clerks in the larger central offices who coordinate the work ofclerical employees and have' authority to adjust the grievances ofemployees working under their direction.We find that the chiefclerks in the larger central offices are supervisors within the meaningof the Act and shall exclude them as such from the bargaining unit.,,Chief line assigners:The Employer would exclude, and the Peti-tioner and the Intervenor include, chief line assigners.Chief lineassigners, in charge of groups of line assigners, specify the locationsto which particular telephone lines should be assigned and the equip-ment necessary for their maintenance.The duties of chief line as-signers are fairly routine.A chief line assigner may recommend thata line assigner in her group is not qualified for that type of work andthat her training as line assigner should not be continued.Theresulting personnel action on this recommendation is, however, entirelyreserved to the discretion of others. In the absence of clear evidencethat chief line assigners have any of the powers of a supervisor asset forth in Section 2 (11) of the Act, we find that chief line assignersare not supervisors within the meaning of the Act and shall includethem in the unit.Engineers-junnior:The Employer would exclude, and the Peti-tioner and the Intervenor include, engineers-iunior.Engineers-junior are in charge of engineering personnel and have the authorityeffectively to recommend the hire, discharge, and discipline of em-ployees under them.We therefore find that engineers-junior aresupervisors within the meaning of the Act and shall exclude thermfrom the unit.District force coordinators:The Employer would exclude, and thePetitioner and the Intervenor include, district force coordinators.District force coordinators estimate the Employer's future-traffic loadsand prepare work schedules covering workdays, days off, Sundays,and holidays.On the basis of established formulas in the "Bell Sys-tem Practices Manual," these coordinators determine for such periodsthe total number of hours and the number and types of "tricks,"or tours of duty, to be worked by operators, and the number of opera-tors to be employed. Their determinations are subject to approval ordisapproval by management.They do not assign specific operatorsto specific work hours or tours of duty, such assignments beinggoverned by the seniority of the operators.The work duties, of dis-trict force coordinators are therefore found to be essentially clericalin nature.Under these circumstances, we shall include them in theunit.8The parties agree that the 21, chief clerks in the smaller central offices are not super-visors within the meaning of the Act and should be included in the unit. NEW ENGLAND TELEPHONE AND TELEGRAPH COMPANY 645P. B. X. instructors:The Employer would exclude, and the Peti-tioner and-the Intervenor include, P. B. X. instructors.The Employerassigns P. B. X. instructors to specific private branch exchanges op-erated by the Employer's customers to improve the customers' tele-phone service as it relates to the operation of the private branch ex-,changes by the customers' telephone operators. In the performance oftheir work, the Employer's P. B. X. instructors advise customers onthe operation of their private branch exchanges, and train and instructtheir operators.On occasion, they accompany the customers' opera-tors to the Employer's central offices in order to insure a higher degreecf cooperation between these operators and the Employer's workforce.P. B. X. instructors make work contacts for the most part withthe chief operators at the Employer's central offices, and with man-agerial employees both within the Employer's own organization andwithin the organizations of customers of the Employer.AlthoughP. B. X. instructors may make personnel recommendations with re-spect to the fitness of customers' employees, they have no authorityover such employees or over employees of the Employer.We have previously considered the unit placement of P. B. X. in-structors with work duties admittedly identical with those involvedherein, and we have found that such P. B. X. instructors are notmanagerial employees.We shall, therefore, include the P. B. X. in-structors in the appropriate unit.9T.W. X. instructors:The Employer would exclude, and the Pe-titioner and the Intervenor include, T. W. X instructors.T.W. X.instructors have work,duties and responsibilities with respect to tele-type service similar to those of P. B. X. instructors with respect totelephone service. In some of the Employer's administrative divisions,P. B. X. instructors and T. W. X. instructors interchange.Underthese circumstances, we find that T. W. X. instructors are not man-agerial employees and shall include them in the unit .10Central office instructors:The Employer would exclude, and thePetitioner and the Intervenor include, central office instructors.Cen-tral office instructors observe the manner in which the operators handlecalls, keep records of their observations and discuss their observationswith the operators and their supervisors. So far as the record dis-closes, central office instructors do not act in a confidential capacityto persons in charge of the Employer's labor relations and do nothave access to labor relations policy data.We find that central officesNorthwestern Bell TelephoneCompany, 79NLRB 549.10Northwestern Bell TelephoneCompany, supra. 646DECISIONS OF NATIONALLA$OR RELATIONS BOARDinstructors are not confidential employees and shall include them in.the unit.1District personnel visitors:The Employer would exclude, and thePetitioner and the Intervenor include, district personnel visitors..District personnel visitors visit employees who, because of illness orinjury, are not at work.They arrange with the Employer's welfaresupervisor to furnish such medical or nursing attention as theseemployees may require and make medical reports to the Employer,which determine, in part, the eligibility of such employees forpayment from the Employer's benefit department. In appropriatecases, these reports may result in disciplinary action.They do not,however, bear on the Employer's general labor relation policy.Therecord does not disclose that district personnel visitors are confidentialemployees within the meaning of that term and we shall, therefore,include them in the bargaining tulit.12Interviewers:The Employer would exclude, and the Petitionerand the Intervenor include, interviewers. Interviewers work in thecentral employment office in the Employer's metropolitan division asassistants to the person in charge of the office. Interviewers talk withapplicants seeking employment with the Employer, grade their ap-plications, and reject applicants who appear clearly unqualified foravailable jobs, although a rejected applicant may, on his own initiative,appeal his rejection to higher authority. It is nevertheless clearthat interviewers exercise authority and judgment in the hiring proc-ess on behalf of the Employer.We shall, therefore, exclude inter-viewers from the appropriate unit 13Traffic managers' clerks :The Employer and the Petitioner wouldexclude, and the Intervenor include, traffic managers' clerks.Trafficmanagers' clerks act as assistants to traffic managers, who are incharge of large central offices or groups of smaller central offices..Service and attendance records and personnel recommendations re-garding employees within their respective territories are available totrafficmanagers.Traffic managers' clerks have access to and in the'course of their duties handle these records and recommendations 14We find that traffic managers' clerks are confidential employees 15 andshall exclude them from the unit.Upon the entire record in the case, we find that the following em-ployees of the Employer constitute a unit appropriate for the purposes11 Inter-Mountain Telephone Company,79 NLRB 715,and cases cited therein ;FordMotor Company(Chicago Branch),66 NLRB 1317.?Cf.Inter-Mountain Telephone Company,supra.AmericanStoveCo.,Harvey Division,70 NLRB 1059.14Our findings reflect the recent changes made in the duties of the traffic managers'clerks.11Southeastern Telephone Company,70 NLRB 4. NEW ENGLAND TELEPHONE AND TELEGRAPH COMPANY 647of collective bargaining within the meaning of Section 9 (b) of theAct; all operating and clerical employees in the Employer's trafficdepartment, including the employees in the categories set forth inAppendix A, agents and employees at agency exchanges and em-ployees on agency leaves of absence, chief line assigners, district forcecoordinators, P. B. X. instructors, T. W. X. instructors, central officeinstructors, and district personnel visitors, but excluding those in thecategories set forth in Appendix B, interviewers, traffic managers'clerks, and chief clerks in the larger central offices, engineers-juiiior,and other supervisors within the meaning of the Act.DIRECTION OF ELECTION 16As part of the investigation to ascertain representatives. for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than75 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by New England Federation of Telephone Operators, or by Commu-nicationWorkers of America, CIO, or by neither.APPENDIX ACategories which the parties agree to includeCentral office clerksOperators (part-time)Central office senior clerksPublic telephone attendantsJunior operatorsP. B. X. operators (nonofficial)Junior supervisorsSchedule clerksNight operators' companionsSenior schedule clerksOperators (full-time)Students10Either"participant in the election directed may, upon its prompt request to, and ap-proval thereof by, the Regional Director,have its name removed from the ballot. 648.DECISIONS OF NATIONALSupervisorsCentral office messengersCheck room girlsRest room matrons,Other dining service employeesMessengersTypists-clerksGeneral clerks-juniorDistrict payroll clerksGeneral clerks-seniorJunior engineering clerksMarker board clerksStenographersT. W. X. supervisors-districtofficesDistrict and division office salessupervisorsAssistants to division service ob-servers 1Service observersService observing sumniarizersChief clerks-dining serviceChief records clerksForce clerksGeneral office dial service resultsclerksGeneral office other quarters clerksGeneral office personnel clerksGeneral office rate and route clerksHostesses in charge of company-operated dormitoriesRecords supervisorsSenior engineering clerksLABOR RELATIONS BOARDSupervisory facilities clerksSupervisory line assigning clerksDivision cashiersDivision payroll clerksEngineering assistantsGeneral and division office force.assistantsGeneral office local and toll resultsassistantsReceptionists-secretariesSupervisors-district forcebureausAssistant expense supervisors-generalAssistant force supervisors-divi-sionAssistant force supervisors-gen-eralFacilities clerksLine assigning clerksTicket clerks-district and divi-sion officesSupervising service observersSupervising stenographers-divi-sionStudent: instructorsJanitor (dining service)Male night operatorsCustomer instructors 2Chief clerks in the smaller centraloffices 3Secretarial stenographersSupervising engineering assistantsAPPENDIX BCategories which the parties agree to excludeChief operatorsAssistant chief operators (day,Evening chief operatorsevening, and night)1Therewereno employees in this category at the time of the hearing.2In its brief,the Employer withdrew its contention, made at the hearing, that thiscategory should he excluded from the unit.3See footnote 8, above. NEW ENGLAND, TELEPHONE' AND _ TELEGRAPH COMPANY 649Chief matronsChief clerks and assistants to di-vision and general staff headsAssistant dining service super-visorsAssistant traffic employment prac-tice supervisors.Chief clerical supervisorsChief clerks-seniorChief school instructorsChief stenographers-divisionDistrict chief clerksDistrict instructorsDistrict personnel supervisorsDistrict results supervisorsDivision chief clerksDistrict chief P. B. X. employ-ment supervisorsDivision chief service observersDivision chief summarizersDivision chief T.W. X instruc-torsDivision employment supervisorsDivision instructorsDivision service criticism super-visorsDivision welfare supervisorsEmploymentsupervisorsforwomenForce supervisors-divisionGeneral expense supervisorsGeneral force supervisorsGeneral toll instructorsGeneral trafficpersonnel staffassistantsGeneral private branch exchangeinstructorsInduction placement supervisorsOperating methods assistantsOperators' quarters assistantSecretariesService observing methods super-visorsSupervisorsofGovernmentP. B. X.'sSupervisors of operators' quartersSupervising chief operatorsSupervising P. B. X. instructorsTest, supervisorsTraffic benefit supervisorsTraining methods supervisorsMetropolitantrafficsuperin-tendentDivision traffic superintendentsDistrict traffic superintendentsTraffic managersDistrict traffic supervisorsStaff specialists (except engi-neers) in general, division, anddistrict officesEngineers in general and divisionofficesNight traffic managersMale students prior to assignment